     Case 8:16-cv-03249-AAS Document 22 Filed 12/31/20 Page 1 of 3 PageID 542




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

LEMEKO L. MAYES,

        Plaintiff,
v.                                                   Case No. 8:16-cv-3249-T-AAS

ANDREW SAUL,
Commissioner of Social Security,

      Defendant.
______________________________________/

                                      ORDER

        Lemeko L. Mayes’s counsel moves for an award of $8,642.46 in attorney’s fees

under 42 U.S.C. § 406(b). (Doc. 21). The Commissioner did not respond to the motion. 1

        Mr. Mayes applied for supplemental social security income, which was denied

initially and upon reconsideration. (Tr. 75–94). Mr. Mayes then requested a hearing

before an ALJ, who found Mr. Mayes not disabled. (Tr. 32–42, 111–13). The Appeals

Council denied Mr. Mayes’s request for review of the ALJ’s decision. (Tr. 1–3). Mr.

Mayes then filed a complaint in this court. (Doc. 1). The court remanded the ALJ’s

decision, and the Clerk later entered judgment for Mr. Mayes. (Docs. 16, 17).

        The Commissioner found Mr. Mayes disabled on remand. The Social Security




1  Although the Commissioner indicated it “reserves the right to object,” the
Commissioner did not object. (Doc. 21, p. 4). When the Commissioner fails to object
to the amount of attorney’s fees requested under 406(b), the court should award the
requested fees. See Terry v. Astrue, 753 F. Supp. 2d 1229 (M.D. Fla. 2010) (awarding
attorney’s fees under Section 406(b) when the Commissioner failed to argue the
requested fees were unreasonable).
                                           1
    Case 8:16-cv-03249-AAS Document 22 Filed 12/31/20 Page 2 of 3 PageID 543




Administration informed Mr. Mayes’s counsel that it withheld $8,642.46 from Mr.

Mayes’s past-due benefits to pay his attorney’s fees. (Doc. 21-2, p. 4). Mr. Mayes’s

counsel now requests that award under 42 U.S.C. § 406(b). (Doc. 21).

       Under Section 406(b), when a court enters judgment favorable to a Social

Security claimant represented by counsel, the court may award attorney’s fees not to

exceed twenty-five percent of the claimant’s total past-due benefits. 42 U.S.C. §

406(b)(1)(A). Based on the fee agreement that Mr. Mayes agreed his counsel could

request twenty-five percent of past-due benefits for attorney’s fees (Doc. 21-3, Ex. A),

an award of attorney’s fees of $8,642.46 is appropriate.

       The court previously awarded Mr. Mayes’s counsel $6,130.87 in attorney’s fees

under the Equal Access to Justice Act (EAJA). (Doc. 19). However, the amount of

$5,848 went to paying a federal debt owed by Mr. Mayes, presumable leaving $282.87

in attorney’s fees. 2 (See Doc. 21-3, Ex. B). When an attorney receives attorney’s fees

under the EAJA and Section 406(b), the attorney must refund the smaller fee. Black

v. Culbertson, 470 F. App’x 737, 739 (11th Cir. 2012). Therefore, Mr. Mayes’s counsel

must refund any attorney’s fees awarded under the EAJA.

       Accordingly, the Motion for an Award of Attorney Fees Under 42 U.S.C. §

406(b) (Doc. 21) is GRANTED. Mr. Mayes’s counsel is awarded $8,642.46 in

attorney’s fees. Counsel must refund Mr. Mayes any attorney’s fees received under

the EAJA.



2 Mr. Mayes’s counsel states that the EAJA award was “wholly offset by [Mr. Mayes’s]
federal debt.” (Doc. 21-2, p. 2).
                                         2
Case 8:16-cv-03249-AAS Document 22 Filed 12/31/20 Page 3 of 3 PageID 544




   ORDERED in Tampa, Florida, on December 31, 2020.




                                   3
